DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the request for continued examination filed on 02/26/2021.
Claims 1, 8, 9, 11, 14, 16, 19, and 23 have been amended and are hereby entered.
Claims 1, 3, 4, 7-11, 14-17, and 19-25 are currently pending and have been examined.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/26/2021 has been entered.
Response to Arguments
Applicant’s arguments, see Page 7 Response Section I, filed 02/26/2021, with respect to the 35 U.S.C. §112(b) rejection of claim 9 have been fully considered and are persuasive. The 35 U.S.C. §112(b) rejection of claim 9 has been withdrawn. 
It appears to Examiner that the claim numbers in the heading of Response Section I mistakenly reference the 35 U.S.C. §112(b) rejections made in the Office Action dated 10/08/2020.  
Applicant’s arguments with respect to the 35 U.S.C. §103 rejections of claims 1, 3, 4, 7-11, 14-17, and 19-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It appears to Examiner that the claim numbers in the heading of Response Section II mistakenly reference the 35 U.S.C. §102(a)(2) rejections made in the Office Action dated 10/08/2020.  
Claim Objections
Claim 11 objected to because of the following informalities:  
Regarding claim 11, in the “logistical module” paragraph it appears that “strategy for traversing the conveyance device a surface” should read “strategy for the conveyance device traversing a surface”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 4 and 23 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
Regarding claims 4 and 23, the claims recite the limitation “the tracking prioritizes speed over mimicking the path of the user”. However, Applicant specification [0055] discloses the traversing, not the tracking, as the function prioritizing speed over mimicking the path of the user. The tracking prioritizing speed over mimicking the path of the user does not appear to be disclosed anywhere else in Applicant’s specification. Further, as tracking the user does not inherently require movement of the conveyance device, it would not have been clear to one of ordinary skill in the art at the time of filing how the tracking would prioritize speed over 
For the purposes of examination, Examiner is interpreting “the tracking prioritizes speed over mimicking the path of the user” as “the traversing the surface prioritizes speed over mimicking the path of the user” in both claims 4 and 23. This interpretation gives the claims adequate written description support in [0055] of Applicant’s specification. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3-4, and 8-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation "the according to the logistical strategy and the companion signal".  There is insufficient antecedent basis for this limitation in the claim. It appears that applicant intended the claim to read “the surface according to the logistical strategy and the companion signal”. “The surface” has established antecedent basis in claim 1. Examiner suggests amending claim 1 to read “the surface according to the logistical strategy and the companion signal” to further clarify the claims. For the purposes of examination, Examiner is interpreting "the according to the logistical strategy and the companion signal" as “the surface according to the logistical strategy and the companion signal” in claim 1.
Claims 3-4 and 8-10 are rejected by virtue of their dependence on claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 7-8, 10-11, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Brady et al. (U.S. Patent No. 10,245,993; hereafter known as Brady) in view of Mere (U.S. Pre-Grant Publication No. 2019/0317498, hereafter known as Mere).
Regarding claim 1, Brady teaches:
A computer-implemented method for providing a porter service with a conveyance device used to carry cargo on behalf of a user (see Figs. 10-12 and Col. 54 lines 1-3 "FIG. 10 is a flow diagram illustrating an example process 1000 for filling a transportation vehicle and travelling to a location" and Col. 56 lines 6-7 "FIG. 11 is a flow diagram illustrating an example process 1100 for an AGV travelling to a location" and Col. 61 lines 10-12 "FIG. 12 is a flow diagram illustrating an example process 1200 for determining a stopping location for a transportation vehicle and/or AGVs, according to some implementations.")
comprising: receiving a target for the conveyance device at an origin,  (see Fig. 9 element 902 receive order; Col. 6 lines 57-61 show order contains delivery location information)
determining a logistical strategy for the conveyance device traversing a surface between the origin and the target based on the target and a traversal mode
wherein the logistical strategy includes path planning for traversing the surface  (see Col. 22 lines 31-36 "travel paths and/or other travel parameters for AGVs and/or transportation vehicles may be determined based on input/data received from multiple sources (e.g., AGVs and/or transportation vehicles within an area and/or other sources may provide data regarding current travel conditions, travel paths, congestion, etc.)")
identifying a companion signal associated with a companion vehicle, wherein the companion signal links the conveyance device and the companion vehicle (see Col. 7 lines 48-62 "the storage areas of the transportation vehicles and/or storage compartments of the AGVs may each include a unique identifier, such as a bar code, QR code, unique number, etc., to enable tracking, identification, and/or association of items placed in each of the storage areas and/or storage compartments...Scanning of the storage area or storage compartment and/or the picked item may be utilized to associate and track the item with the storage area and the transportation vehicle or the storage compartment and the AGV" and Col. 3 lines 11-13 "In various implementations, the management system may also receive tracking data (e.g., GPS) regarding the locations of the transportation vehicles")
generating execution data for traversing the according to the logistical strategy and the companion signal, and causing the conveyance device to traverse the surface based on the execution data 
wherein the companion vehicle transports the conveyance device for at least a portion of the surface (see Fig. 4 and Col. 22 line 65 - Col. 23 line 5 "the AGVs 200 and other autonomous vehicles 420 may be carried by, or travel with, the respective transportation vehicles 332 as the transportation vehicles travel to and from delivery and/or receiving areas. For example, AGVs 200 may be carried in storage areas of the transportation vehicles for being deployed from the transportation vehicles (e.g., either with ordered items already placed in the storage compartments of the AGVs")
Brady further teaches various sensors on the exterior of the AGVs (see Fig. 2A elements 204-1 and 204-2 and Col. 10 lines 12-28). Brady teaches that the target is a delivery destination, and does not explicitly teach the target being a user, tracking the target user, mimicking the path of a target user, or causing the conveyance device to traverse the surface based on tracking. However, Mere teaches:
wherein the target is the user (see [0030] "a user may call the autonomous vehicle 10 to her location using a phone that communicates with the autonomous vehicle 10 using V2D communication. The autonomous vehicle 10 then navigates to the location of the user and requests an input code or other identification from the user via the display assembly 16.")
wherein the logistical strategy includes path planning for traversing the surface based on mimicking a path of the target (see [0049] "The autonomous trailer 100, 200 may use autonomous driving to follow a person walking inside, for example, a hospital or a parking structure, thus acting as a remote trailer to the person. The autonomous trailer 100, 200 may use object detection and recognition via front sensors 226 to follow a particular person" acting a trailer is mimicking path of target)
tracking the target as the target changes position relative to the conveyance device (see [0049] "The autonomous trailer 100, 200 may use autonomous driving to follow a person 
causing the conveyance device to traverse the surface based on  (see [0049] "The autonomous trailer 100, 200 may use autonomous driving to follow a person walking inside, for example, a hospital or a parking structure, thus acting as a remote trailer to the person. The autonomous trailer 100, 200 may use object detection and recognition via front sensors 226 to follow a particular person.")
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Mere with Brady. As stated in Mere [0005], “there is a need for a more efficient and convenient system for delivering items or goods from one location to another”. Delivering to a user as described in Mere improves the efficiency and convenience of Brady (which operates similarly to “Merchandise is transported from a distribution center, or local business to other businesses and households” as described in Mere [0003]), because the user does not have to go to a designated delivery location to receive an item. 
Regarding claim 7, the combination of Brady and Mere teaches all of the limitations of claim 1 above. Brady further teaches:
wherein the logistical strategy includes retrieving an item for the user (see Fig. 4 and Col. 27 lines 46-64, especially "the first geographic area 401(A) may represent a receiving area where the transportation vehicle receives items (e.g., from merchants, vendors, etc.), after which the transportation vehicle may travel to the geographic area 401(B) which represents a delivery area where the received items may be delivered by AGVs and/or other autonomous vehicles to user specified delivery locations...an item received at a receiving location by an AGV may be delivered directly to a user specified delivery location by the AGV rather than back to the transportation vehicle" AGV 
Regarding claim 8, the combination of Brady and Mere teaches all of the limitations of claim 1 above. Brady further teaches:
wherein the traversal mode defines behavior parameters of the conveyance device while traversing the surface (see Col. 32 lines 22-32 "various factors may be analyzed to determine where and when AGVs will utilize such energy conservation and/or recharging techniques. For example, based on the current charge level of the power module of the AGV 200-1, the distance to be travelled to the delivery location 508-1, the current travel conditions, etc., it may be determined that the AGV 200-1 will be required to perform at least one recharging procedure along the travel path to the delivery location 508-1 to recharge the power module of the AGV" techniques in Col. 32 lines 11-16 "(e.g., solar charging, propellers for generating electricity from wind power, regenerating electricity from wheel motors when travelling downhill, directing travel with the wind, avoiding pathways with large hills, generally determining and following energy efficient travel paths, etc.)")
Regarding claim 10, the combination of Brady and Mere teaches all of the limitations of claim 1 above. Brady further teaches:
wherein the companion signal provides the conveyance device with transportation with a location of the companion vehicle (see Col. 3 lines 11-13 "In various implementations, the management system may also receive tracking data (e.g., GPS) regarding the locations of the transportation vehicles" and Col. 22 lines 4-8 "As another example, a notification may be sent to an AGV when a transportation vehicle is on the way to or otherwise approaching a meeting area where the AGV is to meet the transportation vehicle for acquiring an identified item from the transportation vehicle")
Regarding claim 11, Brady teaches:
A system for providing a porter service with a conveyance device used to carry cargo on behalf of a user (see Fig. 16 and Col. 68 lines 14 – 20 “FIG. 16 is a block diagram illustrating an example AGV control system 210, such as may be utilized for the AGVs 200 of FIGS. 2A-8, or for other types of AGVs. In various examples, the block diagram of FIG. 16 may be illustrative of one or more aspects of the AGV control system 210 that may be used to implement the various systems and methods discussed herein.”)
the system comprising: a receiving module, implemented via a processor, receiving a target for the conveyance device at an origin,  (see Col. 20 lines 43-54 “The AGV environment 300 includes a user interface that allows a user 302 to place an order for an item that will be transported by an AGV 200 to a delivery location… The user interface may be provided to the user 302 through any type of electronic device 306, such as a tablet, desktop, laptop, smart phone, personal digital assistant, netbook, etc.” and Col. 6 lines 57-61 show order contains delivery location information. Also see Col. 21 lines 1-3 “The electronic device 306 may communicatively couple to the remote computing resources 310 via the network” as well as Fig. 16 element 1616 and Col. 69 lines 48-50 “The network interface 1616 may be configured to allow data to be exchanged between the AGV control system 210, other devices attached to a network”. See Col. 68 lines 32-43 for system implemented via processors)
a logistical module, implemented via the processor, determining a logistical strategy for traversing the conveyance device a surface between the origin and the target based on the target and a traversal mode (see Col. 21 lines 36-45 “the general activities of transportation vehicles and AGVs, including those related to the planning and implementation of the transportation vehicles and AGVs receiving and transporting items, may be coordinated and/or otherwise controlled by the management system 326. For example, the management system 326 may receive or determine schedule data for the travel of the transportation vehicles and/or AGVs and/or may otherwise direct the 
a companion module, implemented via the processor, identifying a companion signal associated with a companion vehicle (see Col. 3 lines 11-13 "In various implementations, the management system may also receive tracking data (e.g., GPS) regarding the locations of the transportation vehicles" and Col. 68 lines 32-43 for system implemented via processors)
and a data module, implemented via the processor, providing execution data for traversing the surface according to the logistical strategy and the companion signal, and causing the conveyance device to traverse the surface based on the execution data  (see Col. 57 lines 21-29 "In various implementations, travel path instructions and/or information may be received by the AGV (e.g., from the management system… etc.). As part of the travelling along the travel path, the propulsion portion of the AGV may be controlled (e.g., by the AGV control system 210 as will be described in more detail below with respect to FIG. 16) to navigate the AGV along the travel path to the location” and Col. 68 lines 32-43 for system implemented via processors)
wherein the companion vehicle transports the conveyance device for at least a portion of the surface (see Fig. 4 and Col. 22 line 65 - Col. 23 line 5 "the AGVs 200 and other autonomous vehicles 420 may be carried by, or travel with, the respective transportation vehicles 332 as the transportation vehicles travel to and from delivery and/or receiving areas. For example, AGVs 200 may be carried in storage areas of the transportation 
Brady further teaches various sensors on the exterior of the AGVs (see Fig. 2A elements 204-1 and 204-2 and Col. 10 lines 12-28). Brady teaches that the target is a delivery destination, and does not explicitly teach the target being a user, tracking the target user, mimicking the path of a target user, or causing the conveyance device to traverse the surface based on tracking. However, Mere teaches:
wherein the target is the user (see [0030] "a user may call the autonomous vehicle 10 to her location using a phone that communicates with the autonomous vehicle 10 using V2D communication. The autonomous vehicle 10 then navigates to the location of the user and requests an input code or other identification from the user via the display assembly 16.")
and tracking the target as the target changes position relative to the conveyance device (see [0049] "The autonomous trailer 100, 200 may use autonomous driving to follow a person walking inside, for example, a hospital or a parking structure, thus acting as a remote trailer to the person. The autonomous trailer 100, 200 may use object detection and recognition via front sensors 226 to follow a particular person" tracking target users movement relative to device to follow target user)
wherein the logistical strategy includes path planning for traversing the surface based on mimicking a path of the user
causing the conveyance device to traverse the surface based on  (see [0049] "The autonomous trailer 100, 200 may use autonomous driving to follow a person walking inside, for example, a hospital or a parking structure, thus acting as a remote trailer to the person. The autonomous trailer 100, 200 may use object detection and recognition via front sensors 226 to follow a particular person.")
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Mere with Brady. As stated in Mere [0005], “there is a need for a more efficient and convenient system for delivering items or goods from one location to another”. Delivering to a user as described in Mere improves the efficiency and convenience of Brady (which operates similarly to “Merchandise is transported from a distribution center, or local business to other businesses and households” as described in Mere [0003]), because the user does not have to go to a designated delivery location to receive an item. 
Regarding claim 14, the combination of Brady and Mere teaches all of the limitations of claim 11 above. Brady further teaches:
wherein the traversal mode defines behavior parameters of the conveyance device while traversing the surface
Regarding claim 15, the combination of Brady and Mere teaches all of the limitations of claim 11 above. Brady further teaches:
wherein the companion signal provides the conveyance device with a location of the companion vehicle (see Col. 3 lines 11-13 "In various implementations, the management system may also receive tracking data (e.g., GPS) regarding the locations of the transportation vehicles" and Col. 22 lines 4-8 "As another example, a notification may be sent to an AGV when a transportation vehicle is on the way to or otherwise approaching a meeting area where the AGV is to meet the transportation vehicle for acquiring an identified item from the transportation vehicle")
Claims 3, 9, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Brady in view of Mere, further in view of Castinel (U.S. Pre-Grant Publication No. 2019/0111957, hereafter known as Castinel).
Regarding claim 3, the combination of Brady and Mere teaches all of the limitations of claim 1 above. Brady further teaches user devices communicating with AGVs (see Col. 11 lines 43-45). Mere further teaches in [0034] “the trailer 100 includes a GPS module 130 and a transmitter/receiver module 132… The transmitter/receiver module 132 is configured to communicate wirelessly using various communication protocols (Bluetooth, WiFi, LTE, etc.) with a remote system. The wireless communication may include…vehicle-to-device (V2D)”. However, Brady and Mere do not explicitly teach tracking a target user based on a portable device associated with the user. However, Castinel teaches:
wherein the tracking is based on a portable device associated with the user (see [0014] "The external control device can for example be a user's smartphone that is equipped with a suitable app or a special remote controller, wherein the electronic control device of the auxiliary transport vehicle receives information about the location of the external control device or user wirelessly. Said information can be specified relative to the location of the auxiliary transport vehicle or for example in relation to geographic 
One of ordinary skill in the art would have recognized that applying the known technique of Castinel to the combination of Brady and Mere would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Castinel to the teaching of the combination of Brady and Mere would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such tracking a target user based on their portable device. Further, applying tracking a target user based on their portable device to the combination of Brady and Mere would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow the AGV of Brady and Mere to still follow the target user if the line of sight between AGV and the target user was broken.
Regarding claim 9, the combination of Brady and Mere teaches all of the limitations of claim 1 above. As shown above in the rejection of claim 1, Mere teaches the AGV acting as a trailer for a target user. This teaching of the combination of Brady and Mere strongly implies, but does not explicitly teach, a following for the conveyance device relative to the user. However, Castinel teaches:
wherein the behavior parameters include following distance for the conveyance device relative to the user (see [0023] “the auxiliary transport vehicle maintains a specified distance or a specified range of distances from the external control device, and thus for example from the user who is carrying the external control device.”)
It would have been obvious to one of ordinary skill in the art to combine the teachings of Castinel to the combination of Brady and Mere. When following the user as in Mere [0049] above, it would be obvious to implement a following distance for the AGV as is described in Castinel. If the AGV is following too closely, the user’s movement could be hindered (as taught in Castinel paragraph [0023]) or their safety could be at risk. Having a maximum following 
Regarding claim 21, the combination of Brady and Mere teaches all of the limitations of claim 11 above. For the limitations introduced in claim 21, please see the rejection of claim 3 above.
Regarding claim 22, the combination of Brady, Mere and Castinel teaches all of the limitations of claim 21 above. Brady further teaches various sensors on the exterior of the AGVs (see Fig. 2A elements 204-1 and 204-2 and Col. 10 lines 12-28). Mere further teaches:
wherein the tracking is based on conveyance device sensors of the conveyance device (see [0049] "The autonomous trailer 100, 200 may use object detection and recognition via front sensors 226 to follow a particular person")
One of ordinary skill in the art would have recognized that applying the known technique of Mere to the combination of Brady, Mere and Castinel would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Mere to the teaching of the combination of Brady, Mere and Castinel would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such tracking based on sensors of the conveyance device. Further, applying tracking based on sensors of the conveyance device to the combination of Brady, Mere and Castinel would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient tracking in cases when communications with a portable device of the device of the user are subject to interference or are not possible.
Claims 4 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Brady in view of Mere, further in view of McHale et al. (U.S. Pre-Grant Publication No. 2016/0259345, hereafter known as McHale).
Regarding claim 4, the combination of Brady and Mere teaches all of the limitations of claim 1 above. Mere further teaches:
wherein the logistical strategy includes following the user (see [0049] "The autonomous trailer 100, 200 may use autonomous driving to follow a person walking inside, for example, a hospital or a parking structure, thus acting as a remote trailer to the person. The autonomous trailer 100, 200 may use object detection and recognition via front sensors 226 to follow a particular person.")
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Mere with the combination of Brady and Mere. As stated in Mere [0005], “there is a need for a more efficient and convenient system for delivering items or goods from one location to another”. Following a target user as described in Mere further improves the efficiency and convenience of Brady and Mere because the user does not have to stay in one place to receive an item. 
As discussed above, Mere teaches the AGV acting as a trailer to the target user, but Brady and Mere do not teach the tracking prioritizing speed over mimicking the path of the user. However, McHale teaches:
and wherein the tracking prioritizes speed over mimicking the path of the user (see Fig. 9 and [0109] “as shown in the illustrative example presented in FIG. 9, the path 902 of the motorized transport unit 102 will not necessarily exactly follow the user's path 901. Instead, as the user follows their own inclinations as to where to go and how to get there, the central computer system 106 can utilize best choices from amongst the available preferred pre-determined path segments to remain relatively close to the user” mimicking user path not a priority and [0110] “the central computer system 106 may 
One of ordinary skill in the art would have recognized that applying the known technique of McHale to the combination of Brady and Mere would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of McHale to the teaching of the combination of Brady and Mere would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such prioritizing speed over mimicking the path of the target user. Further, applying prioritizing speed over mimicking the path of the target user to the combination of Brady and Mere would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient delivery of items to a moving user by not expending additional energy to follow in the user’s footsteps exactly and instead using a faster route to follow along with the user. 
Regarding claim 23, the combination of Brady and Mere teaches all of the limitations of claim 11 above. For the limitations introduced in claim 23, please see the rejection of claim 4 above.
Claims 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brady in view of Mere, further in view of Eck et al. (U.S. Pre-Grant Publication No. 2020/0130510, hereafter known as Eck).
Regarding claim 16, Brady teaches:
A non-transitory computer-readable storage medium storing instructions that, when executed by a computer, causes the computer to perform a method
comprising: receiving a target for a conveyance device of a plurality of conveyance devices at an origin,  (see Fig. 9 element 902 receive order; Col. 6 lines 57-61 show order contains delivery location information. Also see Col. 23 lines 49-51 “when an order for one or more items is placed by a user, a shipment set may be assigned to a materials handling facility 330 for fulfillment and delivery” and Col. 23 line 65 – Col. 24 line 4 “the ordered items may be picked and placed into one or more AGVs 200 and/or other autonomous vehicles that will be carried by the transportation vehicle and/or into one or more storage areas (e.g., bins) of the transportation vehicle 332(A) while the transportation vehicle 332(A) is at the materials handling facility”)
determining a logistical strategy for traversing a surface between the origin and the target based on the target and a traversal mode (see Col. 56 lines 29-44 AGV travels on less crowded surfaces and/or less crowded times of day for more efficient delivery for strategy based on traversal mode and Col. 56 lines 61-67 "Once the AGV arrives at the location, notification(s) may be sent indicating the arrival at the location (e.g., to the management system, transportation vehicle, user, etc.), as in 1118. In various implementations, if the AGV is delivering an item (e.g., to a user's residence), a notification may be included as part of a message that is sent to a user, etc." for strategy based on target)
identifying a companion signal associated with a companion vehicle (see Col. 7 lines 48-62 "the storage areas of the transportation vehicles and/or storage compartments of the AGVs may each include a unique identifier, such as a bar code, QR code, unique number, etc., to enable tracking, identification, and/or association of items placed in each of the storage areas and/or storage compartments...Scanning of the storage area or storage compartment and/or the picked item may be utilized to associate and track the item with the storage area and the transportation vehicle or the storage compartment 
and generating execution data for traversing the surface according to the logistical strategy and the companion signal, and causing the conveyance device to traverse the surface based on the execution data  (see Col. 57 lines 21-29 "In various implementations, travel path instructions and/or information may be received by the AGV (e.g., from the management system, from a transportation vehicle, from a remote computing resource, from other AGVs, etc.). As part of the travelling along the travel path, the propulsion portion of the AGV may be controlled (e.g., by the AGV control system 210 as will be described in more detail below with respect to FIG. 16) to navigate the AGV along the travel path to the location.")
wherein the companion vehicle transports the conveyance device for at least a portion of the surface (see Fig. 4 and Col. 22 line 65 - Col. 23 line 5 "the AGVs 200 and other autonomous vehicles 420 may be carried by, or travel with, the respective transportation vehicles 332 as the transportation vehicles travel to and from delivery and/or receiving areas. For example, AGVs 200 may be carried in storage areas of the transportation vehicles for being deployed from the transportation vehicles (e.g., either with ordered items already placed in the storage compartments of the AGVs")
Brady also teaches AGVs giving/receiving assistance from other autonomous vehicles to navigate past obstacles (see Fig. 11 steps 1112 and 1114 as well as Col. 58 lines 31-50). Brady further teaches various sensors on the exterior of the AGVs (see Fig. 2A elements 204-1 and 204-2 and Col. 10 lines 12-28). Brady also teaches that AGVs use various recharging techniques for long distance deliveries (see Col. 3 line 67 – Col. 4 line 13) and that the AGVs have coupling portions that can be used to connect to a plurality of other AGVs for group charging (see Col. 15 line 67 – Col. 16 line 9). While Brady teaches the AGVs chaining together 
wherein the target is the user (see [0030] "a user may call the autonomous vehicle 10 to her location using a phone that communicates with the autonomous vehicle 10 using V2D communication. The autonomous vehicle 10 then navigates to the location of the user and requests an input code or other identification from the user via the display assembly 16.")
tracking the target as the target changes position relative to the conveyance device (see [0049] "The autonomous trailer 100, 200 may use autonomous driving to follow a person walking inside, for example, a hospital or a parking structure, thus acting as a remote trailer to the person. The autonomous trailer 100, 200 may use object detection and recognition via front sensors 226 to follow a particular person" tracking target users movement relative to device to follow target user)
causing the conveyance device to traverse the surface based on  (see [0049] "The autonomous trailer 100, 200 may use autonomous driving to follow a person walking inside, for example, a hospital or a parking structure, thus acting as a remote trailer to the person. The autonomous trailer 100, 200 may use object detection and recognition via front sensors 226 to follow a particular person.")
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Mere with Brady. As stated in Mere [0005], “there is a need for a more efficient and convenient system for delivering items or goods from one location to another”. Delivering to a user as described in Mere improves the efficiency and convenience of Brady (which operates similarly to “Merchandise is transported from a distribution center, or local 
The combination of Brady and Mere still does not explicitly teach the conveyance devices chaining together for at least a portion of traversing the surface. However, Eck teaches:
wherein the traversal mode includes the conveyance device chaining together with the plurality of conveyance devices in a detachable manner for at least a portion of traversing the surface (see Fig. 5C and [0211] "a delivery server 200 will have previously determined that a GDD 300 is in need of additional power for executing a transport task...The delivery server 200 will have therefore instructed a GCD 400 to meet with the GDD 300 at a selected waypoint for execution of a power renewal routine" and [0214] "once the contact energy interfaces 387/487a are engaged, the drones may begin travelling in synchronized movement, with the GDD 300 travelling along the navigation route for its assigned transport task and the GCD 400 executing movements synchronized to those of the GDD 300. In a yet further alternative, the two drones 300/400 may have engaged the contact energy interfaces 387/487a while the two drones were continuing to move, without having stopped in a parked position.")
One of ordinary skill in the art would have recognized that applying the known technique of Eck to the combination of Brady and Mere would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Eck to the teaching of the combination of Brady and Mere would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such chaining together of AGVs in a detachable manner for at least a portion of traversing a surface. Further, applying chaining together of AGVs in a detachable manner for at least a portion of traversing a surface to the combination of Brady and Mere would have been recognized by one of ordinary skill in the art as resulting in an improved 
Regarding claim 17, the combination of Brady, Mere and Eck teaches all of the limitations of claim 16 above. As discussed above Brady teaches the target is a delivery location, and therefore does not explicitly teach the logistical strategy including following a target user. However, Mere further teaches:
wherein the logistical strategy includes following the user (see [0049] "The autonomous trailer 100, 200 may use autonomous driving to follow a person walking inside, for example, a hospital or a parking structure, thus acting as a remote trailer to the person. The autonomous trailer 100, 200 may use object detection and recognition via front sensors 226 to follow a particular person.")
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Mere with the combination of Brady and Mere. As stated in Mere [0005], “there is a need for a more efficient and convenient system for delivering items or goods from one location to another”. Following a target user as described in Mere further improves the efficiency and convenience of Brady and Mere because the user does not have to stay in one place to receive an item. 
Regarding claim 19, the combination of Brady, Mere and Eck teaches all of the limitations of claim 16 above. Brady further teaches:
wherein the traversal mode defines behavior parameters of the conveyance device while traversing the surface (see Col. 32 lines 22-32 "various factors may be analyzed to determine where and when AGVs will utilize such energy conservation and/or recharging techniques. For example, based on the current charge level of the power module of the AGV 200-1, the distance to be travelled to the delivery location 508-1, the current travel conditions, etc., it may be determined that the AGV 200-1 will be required to perform at least one recharging procedure along the travel path to the delivery location 508-1 to 
Regarding claim 20, the combination of Brady, Mere and Eck teaches all of the limitations of claim 16 above. Brady further teaches:
wherein the companion signal provides the conveyance device with transportation with a location of the companion vehicle (see Col. 3 lines 11-13 "In various implementations, the management system may also receive tracking data (e.g., GPS) regarding the locations of the transportation vehicles" and Col. 22 lines 4-8 "As another example, a notification may be sent to an AGV when a transportation vehicle is on the way to or otherwise approaching a meeting area where the AGV is to meet the transportation vehicle for acquiring an identified item from the transportation vehicle")
Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Brady in view of Mere, further in view of Eck and Castinel.
Regarding claim 24, the combination of Brady, Mere and Eck teaches all of the limitations of claim 16 above. Brady further teaches user devices communicating with AGVs (see Col. 11 lines 43-45). Mere further teaches in [0034] “the trailer 100 includes a GPS module 130 and a transmitter/receiver module 132… The transmitter/receiver module 132 is configured to communicate wirelessly using various communication protocols (Bluetooth, WiFi, LTE, etc.) with a remote system. The wireless communication may include…vehicle-to-device (V2D)”. However, Brady, Mere and Eck do not explicitly teach tracking a target user based on a portable device associated with the user. However, Castinel teaches:
wherein the tracking is based on a portable device associated with the user (see [0014] "The external control device can for example be a user's smartphone that is equipped 
One of ordinary skill in the art would have recognized that applying the known technique of Castinel to the combination of Brady, Mere and Eck would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Castinel to the teaching of the combination of Brady, Mere and Eck would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such tracking a target user based on their portable device. Further, applying tracking a target user based on their portable device to the combination of Brady, Mere and Eck would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow the AGV of Brady, Mere and Eck to still follow the target user if the line of sight between AGV and the target user was broken.
Regarding claim 25, the combination of Brady, Mere, Eck and Castinel teaches all of the limitations of claim 24 above. Brady further teaches various sensors on the exterior of the AGVs (see Fig. 2A elements 204-1 and 204-2 and Col. 10 lines 12-28). Mere further teaches:
wherein the tracking is based on conveyance device sensors of the conveyance device (see [0049] "The autonomous trailer 100, 200 may use object detection and recognition via front sensors 226 to follow a particular person")
One of ordinary skill in the art would have recognized that applying the known technique of Mere to the combination of Brady, Mere, Eck and Castinel would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Mere to the teaching of the combination of Brady, Mere, Eck and Castinel would 
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MORONEY whose telephone number is (571)272-4403.  The examiner can normally be reached on 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin H Flynn can be reached on (571) 270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.C.M./Examiner, Art Unit 3628                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                /KEVIN H FLYNN/Supervisory Patent Examiner, Art Unit 3628